Citation Nr: 1738036	
Decision Date: 09/08/17    Archive Date: 09/19/17

DOCKET NO.  10-02 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.

2.  Entitlement to service connection for left ear hearing loss.

3.  Entitlement to service connection for an acquired psychiatric disability manifested by memory loss and sleep impairment, to include unspecified depressive disorder, somatic symptom disorder, and emotional disorder.

4.  Entitlement to service connection for a heart disability.

5.  Entitlement to service connection for a disability manifested by numbness in the extremities.

6.  Entitlement to service connection for a disability manifested by dizziness.

7.  Entitlement to service connection for an eye disability.

8.  Entitlement to service connection for a leg disability.

9.  Entitlement to service connection for a back disability.

10.  Entitlement to service connection for a neck disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.L. Ivey, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Navy from March 1976 to December 1980 and from March 1983 to March 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  These matters were previously remanded by the Board in October 2016.  

The Board has bifurcated the hearing loss claim as reflected on the title page, as each ear requires application of different VA regulations.  See Locklear v. Shinseki, 24 Vet. App. 311 (2011) (bifurcation of a claim generally is within VA's discretion).



FINDINGS OF FACT

1.  The Veteran does not have a current left ear hearing loss disability for VA purposes. 

2.  The Veteran's right ear hearing loss was not present in service or until many years thereafter and is not related to service or to an incident of service origin. 

3.  The Veteran's current acquired psychiatric disorder, to include unspecified depressive disorder, somatic symptom disorder, and emotional disorder, is related to an incident of service origin.

4.  The Veteran's heart disability was not present in service or until many years thereafter and is not related to service or to an incident of service origin.

5.  The Veteran's disability manifested by extremity numbness was not present in service or until many years thereafter and is not related to service or to an incident of service origin.

6.  The Veteran does not have a current disability manifested by dizziness. 

7.  The Veteran does not have a current eye disability. 

8.  The Veteran does not have a current leg disability. 

9.  The Veteran's back disability was not present in service or until many years thereafter and is not related to service or to an incident of service origin.

10.  The Veteran's neck disability was not present in service or until many years thereafter and is not related to service or to an incident of service origin.



CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for left ear hearing loss are not met.  38 U.S.C.A. §§ 1131, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2016).

2.  The criteria for entitlement to service connection for right ear hearing loss are not met.  38 U.S.C.A. §§ 1112, 1131, 1154(a), 5107(b) (West 2014); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309 (2016).

3.  The criteria for entitlement to service connection for an acquired psychiatric disability, to include unspecified depressive disorder, somatic symptom disorder, and emotional disorder, are met.  38 U.S.C.A. §§ 1131, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

4.  The criteria for entitlement to service connection for a heart disability are not met.  38 U.S.C.A. §§ 1112, 1131, 1154(a), 5107(b) (West 2014); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309 (2016).

5.  The criteria for entitlement to service connection for a disability manifested by extremity numbness are not met.  38 U.S.C.A. §§ 1131, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

6.  The criteria for entitlement to service connection for a disability manifested by dizziness are not met.  38 U.S.C.A. §§ 1131, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

7.  The criteria for entitlement to service connection for an eye disability are not met.  38 U.S.C.A. §§ 1131, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

8.  The criteria for entitlement to service connection for a leg disability are not met.  38 U.S.C.A. §§ 1131, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).
9.  The criteria for entitlement to service connection for a back disability are not met.  38 U.S.C.A. §§ 1131, 1154(a), 5107(b) (West 2014); 38 C.F.R. 
§§ 3.102, 3.303 (2016).

10.  The criteria for entitlement to service connection for a neck disability are not met.  38 U.S.C.A. §§ 1131, 1154(a), 5107(b) (West 2014); 38 C.F.R. 
§§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Hearing Loss

The Veteran asserts that he has bilateral hearing loss due to documented mercury exposure in 1977 during active duty.

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

For the purpose of applying the laws administered by VA, impaired hearing is considered a disability when the auditory threshold in any of the frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 40 decibels or greater; or when the auditory threshold for at least three of the frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

In regard to the first element of service connection, the Veteran has a current hearing loss disability only in the right ear.  Specifically, the Veteran April 2015 VA examination noted hearing acuity as follows: 


HERTZ
CNC

500
1000
2000
3000
4000
%
RIGHT
5
10
30
30
30
96
LEFT
10
25
25
20
20
96
These findings reflect the presence of a hearing loss disability for VA purposes only in the right ear.  38 C.F.R. § 3.385.  As there is no other audiometric testing during the appeal period, there is no competent evidence left ear hearing loss for VA purposes, and the claim for left ear hearing loss is denied on this basis alone.  Id.

In regard to the second element of service connection, the Board observes that the Veteran's military occupational specialty (MOS) was MR-0000 or machinery repairman; this MOS is noted as having highly probable exposure to acoustic trauma.  Additionally, the Veteran was exposed to a mercury spill during service in 1977.  As such, the second element of service connection is also met for the right ear.

Regarding the final element, nexus, in May 2015, the VA audiologist indicated that the Veteran's hearing thresholds were within normal limits in November 1975 and June 1984 with no significant threshold shift in either ear during service.  The examiner opined that the Veteran's current degree of marginal to mild right ear hearing loss "was most likely a result of the natural progression of hearing loss that has occurred in the 30 years since discharge from service."

In December 2016, the Veteran reported for a scheduled VA audiology examination.  The provider noted that wax in the Veteran's ears prevented testing and that removal would be requested by the ENT clinic.  About a week later, a VA ENT clinic note reflects that the Veteran had cerumen impacted in both ears, which was removed.

The Veteran received another VA audiology examination in January 2017.  He reported that in the fall of 1977 he was unknowingly exposed to vaporized mercury in a room that he stood in for three consecutive days, eight hours a day, before the spill was discovered.  The Veteran reported to the examiner that his hearing had been tested in a group situation after the mercury spill and that he could not hear any tones.  The examiner cited the Veteran's in-service audiograms which showed normal thresholds in November 1975 and normal hearing at his second enlistment - after the mercury spill - in February 1983.  There were no additional audiograms in service, including none noted on either separation examination. 
Ultimately, the examiner stated audiological testing could not be completed because the Veteran's ear canals were extremely stenotic and blocked with cerumen.  The provider noted that ear canals had recently been cleared of cerumen at the VA medical center.  The Veteran indicated that his right ear had been sore since the cleaning and his hearing had not been improved by removal of the cerumen.  The examiner indicated that current otoscopic inspection revealed that the left canal was again occluded and the right canal had a large amount of debris, which could have been cerumen or an infection.  The examiner indicated that the Veteran's hearing acuity had not likely changed since the April 2015 VA audiological examination and that the nexus opinion had not changed. 

The examiner discussed the Veteran's assertions regarding mercury exposure, noting that such exposure is ototoxic and that acute and long-term exposure can produce irreversible damage to the central auditory system.  The examiner stated, however, that an audiogram taken some 30 years after military service would not impact the opinion provided, that the Veteran's hearing loss was not related to service - including the mercury vapor exposure therein.

As a result of the foregoing, the Board finds that the preponderance of the evidence shows the Veteran's marginal to mild right ear hearing loss is due to the natural aging process rather than conceded in-service noise exposure or mercury exposure.  The Board acknowledges the Veteran's sincerely held belief that mercury exposure caused his hearing loss; however, the Veteran is not competent to comment on the etiology of his hearing loss, as this requires specialized training and expertise.  The only competent and credible evidence of record fails to connect the right ear hearing loss to service.  Additionally, there is no evidence that right ear hearing loss manifested to a compensable degree within a year of service to allow for presumptive service connection for chronic disease.  Instead, as noted above the first evidence of right ear hearing loss is over 30 years after service.  For similar reasons, a nexus through a continuity of symptomatology is not established.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.303(b), 3.307, 3.309(a); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As such, service connection is not warranted.  Since the preponderance of the evidence is against the claim, the benefit of the doubt doctrine does not apply. 
Acquired Psychiatric Disorder

The Veteran asserts that he suffers from a sleep disorder and memory loss due to mercury exposure in service.  He is currently diagnosed with an unspecified depressive disorder and a somatic symptom disorder, which are manifested by chronic sleep impairment and mild memory loss.  In addition, numerous VA treatment notes reflect a current diagnosis of an emotional disability.  As such, the Veteran has a current diagnosis, satisfying the first element of service connection.

As noted above, the Veteran was exposed to a mercury spill during service in 1977, satisfying the second element of service connection.  

In regard to the third element, the Veteran received a VA psychiatric examination in December 2016.  The Veteran reported periods of depressed mood associated in part with his perception that his health was failing as a result of acute exposure to mercury during service.  Although the examiner noted the lack of evidence associating the Veteran's physical health problems with mercury exposure, the examiner gave a positive nexus opinion, stating that the Veteran's symptoms, which included depressed mood, chronic sleep impairment, mild memory loss, disturbances of motivation and mood, etc., were related to an incident of service - specifically his exposure to mercury in 1977, and his perception that his health was failing as a result.  In addition, numerous VA treatment notes indicate that the Veteran's emotional problems are related to the in-service mercury spill and its perceived negative impact on his health. 

As all three elements of service connection have been met, service connection for an acquired psychiatric disability manifested by sleep impairment and memory loss, among others, is warranted

Heart, Numbness, Dizziness, Eye, Leg, Back and Neck

The Veteran asserts that he suffers from a heart condition, numbness in the extremities, dizziness, an eye condition, a leg condition, a back condition, and a neck condition due to mercury vapor poisoning in service.  
There are no current diagnoses regarding the Veteran's reported dizziness, eye, leg, or numbness claims.  In this regard, while the Veteran is competent to report symptoms such as dizziness and numbness, he is not competent to attribute these symptoms to an underlying diagnosis.  The Veteran does have current diagnoses of coronary artery disease, mild mid-lumbar disc degeneration, and cervical spine multifocal disc degeneration.  As such, the first element of service connection - current disability - is met for these conditions.  

Again, the Veteran was exposed to a mercury spill during service in 1977, satisfying the second element of service connection.  The Board observes, however, that there are no service treatment records (STRs) otherwise showing complaints of, or treatment, for any of the claimed conditions.  

Regarding the final element, nexus, the December 2016 VA examiner opined that it was not medically sound to relate the Veteran's diagnosed heart, neck and back conditions nor his reported vision problems, numbness and dizziness to the in-service mercury spill, both because the medical evidence did not support the assertions and because objective medical evidence showed another etiology.  
Specifically, the examiner noted that the Veteran had a strong family history of premature heart disease and hyperlipidemia with documented myalgias due to statin use, a 40 year pack (and ongoing) smoking habit, a history of heavy alcohol consumption, low vitamin levels, an entire career in a labor-intensive occupation, advanced age, high blood pressure, and elevated A1c.  The examiner opined that these non-service-related factors were the cause of his current complaints. 

In regard to the mercury spill, the examiner noted that the Veteran's mercury levels were monitored from 1977 to 1980 in service (beginning on the last day of the spill) and he never had any physical signs of mercury poisoning.  He continued to perform his active duty responsibilities without limitation and his separation examination 1980 is silent for any residuals.  The examiner noted that the Veteran separated from service in 1980 and went on to gain employment as an avionics technician assembling tiny aircraft electronics and control panels, in which the Veteran reported he performed well without limitation.  Thereafter, the Veteran rejoined the military in 1983 with no documented sequelae and then had a long post-military career as a machinist.  

In sum, the examiner stated that the evidence showed the Veteran had acute exposure to elemental mercury in service and there was no evidence of chronic, prolonged exposure.  The examiner indicated that acute exposure of large doses would result in acute illness and even death; yet, the evidence did not show any acute illness after the incident.

The examiner acknowledged the Veteran's assertions but indicated that the chronological medical record with documentation of symptoms and illness was the most accurate indicator of the past.  Ultimately, the examiner declined to relate the Veteran's symptoms to the in-service mercury exposure.

The Board finds that the December 2016 VA examiner's opinion persuasive as it reflects that she reviewed the file, considered the Veteran's reported history, performed research, and supported her conclusion.  The Board also finds that the conclusion contains sufficient rationale and is supported by the evidentiary record.  

The only evidence of record relating the in-service mercury exposure to the Veteran's current claims is his lay statements.  Although the Board does not doubt the sincerity of the Veteran's beliefs, he is not competent to connect his current symptoms to in-service mercury exposure, as he has not shown that he has the requisite medical training and expertise.  The evidence does not show that he experienced acute mercury poisoning and no contemporaneous medical evidence documents the Veteran's claimed symptoms until 2004.  Additionally, there is no evidence that heart disease manifested to a compensable degree within a year of service to allow for presumptive service connection for chronic disease.  Instead, the first evidence of heart problems is in 1996, over 10 years after service.  For similar reasons, a nexus through a continuity of symptomatology is not established.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.303(b), 3.307, 3.309(a); Walker, supra.  As such, service connection is not warranted, and since the preponderance of the evidence is against the claims, the benefit of the doubt doctrine does not apply. 
ORDER

Entitlement to service connection for right ear hearing loss is denied.

Entitlement to service connection for left ear hearing loss is denied.

Entitlement to service connection for an acquired psychiatric disability, to include unspecified depressive disorder, somatic symptom disorder, and emotional disorder, is granted.

Entitlement to service connection for a heart disability is denied.

Entitlement to service connection for a disability manifested by numbness in the extremities is denied.

Entitlement to service connection for a disability manifested by dizziness is denied.

Entitlement to service connection for an eye disability is denied.

Entitlement to service connection for a leg disability is denied.

Entitlement to service connection for a back disability is denied.

Entitlement to service connection for a neck disability is denied.



______________________________________________
S. BUSH
 Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


